      Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TRACY L. BIANCO,                )
                                )
    Plaintiff,                  )
                                )                   Civil Action File No.
v.                              )
                                )
NEOGENOMICS LABORATORIES, INC., )
                                )                   JURY TRIAL DEMANDED
    Defendant.                  )

           COMPLAINT FOR EQUITABLE RELIEF AND DAMAGES

      Plaintiff Tracy L. Bianco files this Complaint for Equitable Relief and

Damages against Defendant NeoGenomics Laboratories, Inc., showing the Court as

follows:

                                  INTRODUCTION

      1.     This is an action for gender discrimination and retaliation in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”).

      2.     Ms. Bianco seeks injunctive and equitable relief, back pay and lost

benefits, front pay or reinstatement, compensatory damages, punitive damages,

attorney’s fees and costs for Defendant’s violations of Title VII.
      Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 2 of 11




                             JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over Plaintiff’s claims under

to 28 U.S.C. § 1331 and 42 U.S.C. §2000e-5(f)(3).

      4.     Venue is proper in the Northern District of Georgia under 28 U.S.C. §

1391(b) and (c) because the unlawful actions giving rise to this action were

committed in the Northern District of Georgia.

                                      PARTIES

      5.     Plaintiff Tracy Bianco is a citizen of the United States and a resident of

the State of Georgia. Ms. Bianco submits herself to the jurisdiction of this Court.

      6.     Defendant NeoGenomics Laboratories, Inc. is a corporation organized

and existing under the laws of Florida and registered to do business in the State of

Georgia.

      7.     NeoGenomics is an employer that engages in an industry affecting

commerce within the meaning of Title VII and has employed more than 15 persons

for each working day in each of 20 calendar weeks in the current or preceding

calendar year.

      8.     NeoGenomics is subject to the jurisdiction of this Court and may be

served with process via its registered agent for service of process in Georgia,




                                          2
     Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 3 of 11




National Registered Agents, Inc., 1201 Peachtree Street, N.E., Suite 1240, Atlanta,

Georgia 30361.

                          ADMINISTRATIVE PROCEEDINGS

      9.     On February 2, 2020, Ms. Bianco timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission – Charge No.

410-2020-03249 – complaining of the discriminatory actions challenged in this

Complaint.

      10.    The EEOC issued Ms. Bianco a Dismissal and Notice of Rights.

      11.    This civil action is filed in the appropriate federal district court within

ninety (90) days of the receipt of Ms. Bianco’s Dismissal and Notice of Rights.

                            STATEMENT OF FACTS

      12.    Ms. Bianco began employment with NeoGenomics as a Territory

Business Manager (“TBM”) on December 18, 2018.

      13.    As a TBM, Ms. Bianco began reporting to Regional Director Paul

Robin.

      14.    In April 2019, Ms. Bianco was requested by Robin to meet him in

Nashville to attend meetings with clients.

      15.    Ms. Bianco rearranged previously scheduled meetings so that she could

comply with Robin’s request.


                                           3
     Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 4 of 11




      16.    Ms. Bianco then learned that Robin had not, in fact, arranged for client

meetings in Nashville.

      17.    Robin then began obsessively and repeatedly asking Ms. Bianco out to

dinner.

      18.    Ms. Bianco told Robin that she already had dinner plans; to which he

responded by repeatedly asking with whom.

      19.    After Robin realized that Ms. Bianco was not going to go to dinner with

him, he then began obsessively and repeatedly asking Ms. Bianco where she was

staying.

      20.    These inquiries had nothing to do with their work and they made Ms.

Bianco feel awkward and uncomfortable – she believed this was Robin’s attempt to

get her alone and have her isolated with no business to attend to.

      21.    The whole business meeting was a ruse, a blatant lie, and made Ms.

Bianco extremely uncomfortable.

      22.    On or around May 1, 2019, Ms. Bianco reported Robin’s actions to Vice

President of Sales, Justin White.

      23.    White spoke with Robin on or around May 6, 2019 about Ms. Bianco’s

concerns.




                                          4
      Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 5 of 11




         24.   Following the conversation with White, Robin told Ms. Bianco that she

“lived outside her territory” and that she “had better start looking for a new job.”

         25.   Robin’s remarks were clearly a threat as several of NeoGenomics’s

employees did not live within their territory (including other members of Robin’s

team).

         26.   That same day, Ms. Bianco emailed White informing him of her

discussion with Robin and that he threatened her employment.

         27.   White did not respond to that email nor did Human Resources reach out

to Ms. Bianco to discuss the issues with Robin.

         28.   Ms. Bianco did not follow up with White, because Robin had already

threatened her job and she was afraid of further retaliation.

         29.   On or around August 30, 2019, in a one-on-one meeting with Ms.

Bianco, Robin told Ms. Bianco that she “was not focused on her job and not able to

do the job,” but he failed to produce any facts to support these claims.

         30.   Robin also stated, “I know you are having a difficult time in your new

role because it is different from your last role.”

         31.   Ms. Bianco’s last role was very similar to her current role; the only

difference was that she now covered a smaller territory, making her more effective.




                                           5
      Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 6 of 11




      32.    Following her report of sexual harassment by Robin, Robin subjected

Ms. Bianco to retaliatory harassment both individually and in front of the team for

months – among other things, constantly alleging that she was having difficulty in

her job, suggesting she lacked experience when she did not, demeaning her every

chance he got, and repeatedly communicating to Ms. Bianco that she needed to find

other employment.

      33.    These continuous statements made by Robin were meritless and purely

retaliatory in nature.

      34.    On or around September 3, 2019, Ms. Bianco reported Robin’s

retaliatory harassing behavior to White and to Human Resources.

      35.    After HR concluded its investigation, it asked Ms. Bianco what she

wanted, and she told them she did not want to report to Robin, and she wanted him

to stop interfering with her accounts.

      36.    HR agreed and transferred Ms. Bianco’s reporting structure to Regional

Manager Kane Frazier.

      37.    After Ms. Bianco was reassigned to Ms. Frazier, her work environment

improved, and she was happy to be able to perform her job without harassment.

      38.    In January, Ms. Bianco was asked to prepare business plans for 2020.




                                         6
        Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 7 of 11




        39.    Ms. Bianco had a great deal of business closing in January and had over

$500,000 per month in her sales funnel – her territory was performing well.

        40.    Almost immediately thereafter, on January 31, 2020, Ms. Bianco was

“laid off” allegedly because the company was collapsing her territory and due to the

alleged and pretextual excuse of lack of growth opportunity.

        41.    Ms. Bianco’s territory was larger than and had outgrown most other

territories.

        42.    Ms. Bianco’s territory was at least in part reassigned to Gene Clark, a

male.

        43.     NeoGenomics also hired a new male TBM after terminating Ms.

Bianco.

        44.    At the same time the Company terminated Ms. Bianco they also fired

another female TBM and demoted a female TBM out of sales.

        45.    NeoGenomics’s actions have also caused Ms. Bianco to suffer out-of-

pocket losses and mental and emotional distress for which she seeks redress.

               COUNT I – DISCRIMINATION IN VIOLATION OF TITLE VII

        46.    Ms. Bianco incorporates by reference the preceding paragraphs of the

Complaint.

        47.    In sexually harassing Ms. Bianco and retaliating against her for


                                           7
      Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 8 of 11




rejecting the advances of her supervisor, and in terminating Ms. Bianco and

replacing her with a male employee, NeoGenomics knowingly and intentionally

discriminated against Ms. Bianco because of her sex.

      48.    NeoGenomics’s conduct constitutes unlawful discrimination on the

basis of sex in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §2000e et seq.

      49.    As a result of NeoGenomics’s discriminatory conduct, Ms. Bianco

suffered lost wages and other benefits of employment, emotional distress,

inconvenience, humiliation, damage to her career, and other indignities.

      50.    NeoGenomics acted maliciously, willfully, wantonly, oppressively,

and/or recklessly, toward Ms. Bianco, authorizing a punitive damages award against

NeoGenomics.

      51.    Because of NeoGenomics’s violations of Title VII, Ms. Bianco is

entitled to an award of back pay and benefits, reinstatement or front pay,

compensatory and punitive damages, injunctive relief, attorney’s fees, and all other

appropriate damages, remedies, and other monetary and equitable relief available

under Title VII and all federal statutes providing remedies for violations of Title VII.

              COUNT II – RETALIATION IN VIOLATION OF TITLE VII

      52.    Ms. Bianco incorporates by reference the preceding paragraphs of the


                                           8
      Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 9 of 11




Complaint.

      53.    Ms. Bianco engaged in a protected activity by challenging the unlawful

practices of NeoGenomics and its officers, employees, and agents.

      54.    NeoGenomics retaliated against Ms. Bianco because she challenged its

unlawful actions in violation of Title VII by subjecting her to a retaliatory hostile

work environment and terminating her employment.

      55.    As a direct and proximate result of NeoGenomics’s violations of Title

VII, Ms. Bianco suffered lost wages and other benefits of employment, emotional

distress, inconvenience, humiliation, damage to her career, and other indignities.

      56.    NeoGenomics acted maliciously, willfully, wantonly, oppressively,

and/or recklessly, toward Ms. Bianco, authorizing a punitive damages award against

NeoGenomics.

      57.    Because of NeoGenomics’s violations of Title VII, Ms. Bianco is

entitled to an award of back pay and benefits, reinstatement or front pay,

compensatory and punitive damages, injunctive relief, attorney’s fees, and all other

appropriate damages, remedies, and other monetary and equitable relief available

under Title VII and all federal statutes providing remedies for violations of Title VII.

                              PRAYER FOR RELIEF

      WHEREFORE, Ms. Bianco demand TRIAL BY JURY and that:


                                           9
Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 10 of 11




 a)   The Court grant trial by jury;

 b)   The Court issue a declaratory judgment that Defendant NeoGenomics

      engaged in unlawful employment practices in violation of Title VII;

 c)   The Court issue an injunction prohibiting Defendant NeoGenomics

      from engaging in unlawful employment practices;

 d)   The Court award full back pay from the date of Ms. Bianco’s

      termination, taking into account all raises to which she would have been

      entitled but for her unlawful termination, and all fringe and retirement

      benefits of employment, with prejudgment interest thereon;

 e)   The Court award front pay or reinstatement to compensate Ms. Bianco

      for lost future wages and career development and benefits;

 f)   Ms. Bianco recover compensatory damages, in an amount to be

      determined by the enlightened conscience of the jury, for Plaintiff’s

      emotional distress, suffering, inconvenience, mental anguish, loss of

      enjoyment of life and special damages;

 g)   Ms. Bianco recover punitive damages in an amount to be determined

      by the enlightened conscious of the jury to be sufficient to punish

      Defendant for its conduct toward Plaintiff and deter Defendant from

      similar conduct in the future;


                                  10
     Case 1:21-cv-00521-JPB-RDC Document 1 Filed 02/03/21 Page 11 of 11




      h)     The Court award Ms. Bianco reasonable attorney’s fees and costs of

             litigation; and

      i)     The Court grant such other and further monetary and equitable relief as

             the Court deems just and proper.

      Respectfully submitted 3rd day of February 2021.

                                      LEGARE, ATTWOOD & WOLFE, LLC

                                      Cheryl B. Legare
                                      Cheryl B. Legare
                                      Georgia Bar No. 038553
                                      ecblegare@law-llc.com


125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
Telephone: (470) 823-4000
Facsimile: (470) 201-1212

Counsel for Plaintiff




                                        11
